DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-15 are allowed.

Regarding claim 1,
The prior art of record does not disclose alone or in combination:
A vehicle propulsion system comprising:
at least first and second electrical generators, each being configured to provide electrical power to a respective first and second AC electrical network, the at least first and second electrical generators being coupled to the respective first and second AC electrical network at a first end of the respective first and second AC electrical network;
at least first and second AC electrical motors directly electrically coupled to the respective first and second AC electrical network at a second end of the respective first and second AC electrical network and coupled to a respective propulsor, the first end and the second end being different ends of the respective first and second AC electrical network, and the respective propulsor driven by the at least first and second AC electrical motors are not mechanically coupled to a gas turbine engine; and



The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose alone or in combination:
A vehicle propulsion system comprising:
at least first and second electrical generators, each being configured to provide electrical power to a respective first and second AC electrical network, the at least first and second electrical generators being coupled to the respective first and second AC electrical network at a first end of the respective first and second AC electrical network;
at least first and second AC electrical motors directly electrically coupled to the respective first and second AC electrical network at a second end of the respective first and second AC electrical network and coupled to a respective propulsor, the first end and the second end being different ends of the respective first and second AC electrical network, and the respective propulsor driven by the at least first and second AC electrical motors are not mechanically coupled to a gas turbine engine; and
a DC electrical network electrically coupled to the first and second AC networks via respective first and second AC to DC converters, and to a further electrical motor, the further electrical motor being coupled to a propulsor.  In the examiner’s opinion this is a novel and non-obvious improvement over the state of the art in motor controls and should be allowable these reasons.




Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.